 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:18-po-00659-JDP
12                        Plaintiff,
13               v.                                   MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    JAMES K. OREGAN,
15                        Defendant.
16

17           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

18   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

19   prejudice and in the interest of justice.

20           .

21

22           Dated: December 3, 2019                      /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
23                                                        Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the above-referenced matter, United States v. Oregan
 4
     6:18-po-00659-JDP, be dismissed, without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      December 3, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
